Case 20-31700-KLP       Doc 76     Filed 06/09/21 Entered 06/09/21 17:41:13           Desc Main
                                   Document     Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

IN RE:                                         ) BANKRUPTCY CASE
                                               )
JOSEPH ANTHONY NICOTERA,                       ) NO.: 20-31700-KLP
CAROLYN MARIE NICOTERA,                        )
AKA CAROLINE NICOTERA,                         ) CHAPTER 13
     Debtor.                                   )
                                               )
                                               )
                                               )


                              OBJECTION TO CONFIRMATION

         COMES NOW Bayview Loan Servicing, LLC, by Community Loan Servicing, LLC, the

servicing agent (hereinafter known as "Creditor"), a secured creditor holding a Mortgage against

the real property commonly known as 7671 Otterspool Street, Kissimmee, FL 34747 (the

"Property"), and for the reasons stated below, objects to confirmation of Debtors' Chapter 13

plan (Doc. No. 66) (the "Plan").

                                                 1.

         Debtor's Plan fails to provide for payment of any prepetition arrearage amount to

Creditor. The actual prepetition arrearage amount owed to Creditor on its loan is $19,493.45 as

set forth in its Proof of Claim filed in this case on May 29, 2020 as claim (9-1). Confirmation of

the Plan should be denied until Debtor amends the Plan to properly treat Creditor’s claim. With

the inclusion of the above arrearage amount, the Debtor’s Plan as proposed is not feasible.

Debtor’s plan is also unclear as to whether the Debtor intends to make regular contractual
Daniel Ross
VA Bar #79727
Attorney for Creditor
McCalla Raymer Leibert Pierce, LLP
777 108th Ave NE, Ste 1895
Bellevue, WA 98004
425-458-3378
Daniel.Ross@mccalla.com
Case 20-31700-KLP        Doc 76    Filed 06/09/21 Entered 06/09/21 17:41:13           Desc Main
                                   Document     Page 2 of 3



payments for Creditor’s claim. Debtor’s plan should be denied until it is amended to properly

provide for the full treatment of Creditor’s claim.



                                                  2.

       Creditor reserves the right to raise the failure of Debtors to have made post-petition

mortgage payments if at the time of the confirmation hearing that appears to be the case.



       WHEREFORE, Creditor prays that the Court will:

           1. Deny confirmation,

           2. Award reasonable attorney’s fees, and

           3. Grant such other and further relief as is just and equitable.

                                               /s/ Daniel Ross
                                               Daniel Ross
                                               VA Bar #79727
                                               Attorney for Creditor
                                               McCalla Raymer Leibert Pierce, LLP
                                               777 108th Ave NE, Ste 1895
                                               Bellevue, WA 98004
                                               425-458-3378
                                               Daniel.Ross@mccalla.com
Case 20-31700-KLP       Doc 76    Filed 06/09/21 Entered 06/09/21 17:41:13              Desc Main
                                  Document     Page 3 of 3



                                                                Bankruptcy Case No.:          20-31700-KLP

                                                                Chapter:                      13

                                  CERTIFICATE OF SERVICE

          I, Daniel Ross, of MCCALLA RAYMER PIERCE, LLP, 777 108th Ave NE, Ste
   1895, Bellevue, WA 98004, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

           That on the date below, I served a copy of the within OBJECTION TO
   CONFIRMATION filed in this bankruptcy matter on the following parties at the addresses
   shown, by regular United States Mail, with proper postage affixed, unless another manner of
   service is expressly indicated:

   Joseph Anthony Nicotera
   1415 Heatherstone Drive
   Fredericksburg, VA 22407

   Carolyn Marie Nicotera
   1415 Heatherstone Drive
   Fredericksburg, VA 22407

   James E. Kane                                 (served via ECF Notification)
   Kane & Papa, PC
   1313 East Cary Street
   P.O. Box 508
   Richmond, VA 23218-0508

   Suzanne E. Wade, Trustee                      (served via ECF Notification)
   P.O.Box 1780
   Richmond, VA 23218

   U.S. Trustee                                  (served via ECF Notification)
   John P. Fitzgerald, III
   Office of the US Trustee – Region 4-R
   701 E. Broad Street, Ste. 4304
   Richmond, VA 23219

   I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
   CORRECT.


   Executed on:     6/9/2021         By:     /s/Daniel Ross
                         (date)              Daniel Ross, VA #79727
                                             Attorney for Creditor
